[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             _____________                  FEB 20, 2009
                                                          THOMAS K. KAHN
                              No. 06-13139                    CLERK
                             _____________

                D.C. Docket No. 05-00004-CR-4-RH-WCS


UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus
JASON DANIEL TAYLOR,

                                                     Defendants-Appellant.

                              ____________

                Appeal from the United States District Court
                    for the Northern District of Florida
                              ____________

                            (February 20, 2009)

              ON REMAND FROM THE SUPREME COURT
                     OF THE UNITED STATES

Before CARNES, WILSON and HILL, Circuit Judges.

PER CURIAM:
      We have this case on remand from the Supreme Court for reconsideration in

light of Chambers v. United States, 555 U.S. ___ (2009). On February 6, 2009,

we ordered the parties to file letter briefs addressing the effect of Chambers upon

this case. The parties have done so and this appeal is now ripe for disposition.

      The United States has indicated in its letter brief that it no longer seeks to

enhance Mr. Taylor’s sentence under the Armed Career Criminal Act (the

“ACCA”) 18 U.S.C. § 924(e), and that it consents to the vacation of his sentence

and remand for re-sentencing without the enhancement provided by the ACCA.

      Accordingly, we shall vacate Defendant’s sentence and remand for re-

sentencing.

      VACATED AND REMANDED FOR RESENTENCING.




                                          2